Case: 13-40450      Document: 00512543773         Page: 1    Date Filed: 02/25/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT    United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                 FILED
                                    No. 13-40450                            February 25, 2014
                                  Summary Calendar                            Lyle W. Cayce
                                                                                   Clerk

LANCE C. MIGLIACCIO, Petitioner in Propria Persona Sui Juris,

                                                 Petitioner-Appellant

v.

FNU VASQUEZ, Warden

                                                 Respondent-Appellee


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 1:13-CV-153


Before DAVIS, SOUTHWICK, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Lance C. Migliaccio, formerly federal prisoner # 21219-013, was
convicted in the District of Colorado of several felony drug offenses and was
sentenced to 60 months of imprisonment to be followed by a three-year term of
supervised release. He appeals the district court’s dismissal of his 28 U.S.C.
§ 2241 petition, in which he raised claims attacking those convictions.
Migliaccio has recently been released from prison, but he remains subject to


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-40450     Document: 00512543773      Page: 2      Date Filed: 02/25/2014


                                  No. 13-40450

the remainder of his term of supervised release. His appeal is not moot. See
United States v. Lares-Meraz, 452 F.3d 352, 355 (5th Cir. 2006). Because
Migliaccio is proceeding under § 2241, he is not required to obtain a certificate
of appealability in order to appeal. See Jeffers v. Chandler, 253 F.3d 827, 830
(5th Cir. 2001).
      Migliaccio argues that the district court lacked subject matter
jurisdiction. He contends that § 2241 does not provide an independent source
of jurisdiction and that, on the face of the record, there is a want of subject
matter jurisdiction.
      “Federal courts are courts of limited jurisdiction. They possess only that
power authorized by Constitution and statute.” Kokkonen v. Guardian Life
Ins. Co. of Am., 511 U.S. 375, 377 (1994). “Writs of habeas corpus may be
granted by the Supreme Court, any justice thereof, the district courts and any
circuit judge within their respective jurisdictions.” § 2241(a). Section 2241
“provides the general jurisdictional basis for federal courts to consider
challenges to both state and federal judgments.” Story v. Collins, 920 F.2d
1247, 1250 (5th Cir. 1991). In view of the foregoing, Migliaccio’s assertion that
the district court lacked subject matter jurisdiction fails.
      Migliaccio does not address the district court’s determination that he
failed to meet the requirements for challenging his convictions and sentences
in a habeas petition under § 2241. Although we liberally construe pro se briefs,
see Haines v. Kerner, 404 U.S. 519, 520–21 (1972), arguments must be briefed
in order to be preserved. Yohey v. Collins, 985 F.2d 222, 225 (5th Cir. 1993).
By failing to identify error in the district court’s basis for dismissing his § 2241
petition, Magliaccio has abandoned any challenge he might have raised
regarding the dismissal. See Brinkmann v. Dall. Cnty. Deputy Sheriff Abner,




                                         2
    Case: 13-40450   Document: 00512543773    Page: 3   Date Filed: 02/25/2014


                               No. 13-40450

813 F.2d 744, 748 (5th Cir. 1987). Accordingly, the judgment of the district
court is AFFIRMED.




                                     3